Citation Nr: 1120303	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids.

2.  Entitlement to a compensable disability rating for residuals of a septoplasty with epistaxis or nosebleeds.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the cervical spine.

4.  Entitlement to a disability rating in excess of 20 percent for mechanical lower back pain.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and ex-wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to June 1995, December 2002 to July 2003, and October 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a noncompensable evaluation for hemorrhoids; an April 2009 rating decision of the Pittsburgh RO, which continued a noncompensable rating for residuals of a septoplasty with epistaxis or nosebleeds; and a July 2010 rating decision of the Pittsburgh RO, which increased the Veteran's evaluation for mechanical lower back pain to 20 percent, effective March 10, 2010, and continued a 20 percent evaluation for degenerative arthritis of the cervical spine.  In October 2008, June 2009, and July 2010, the Veteran submitted notices of disagreement (NODs).  He subsequently perfected his appeals in December 2009 and November 2010.

In March 2011, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

At his March 2011 Board hearing, the Veteran indicated that he experiences headaches as a result of his service-connected neck disability.  Thus, the issue of entitlement to service connection for headaches, to include as secondary to service-connected degenerative arthritis of the cervical spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for hemorrhoids and residuals of a septoplasty with epistaxis or nosebleeds are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of the cervical spine is manifested by forward flexion of 30 degrees, extension of 20 degrees, left lateral flexion of 25 degrees, right lateral flexion of 30 degrees, left lateral rotation of 50 degrees, and right lateral rotation of 60 degrees, with no evidence of ankylosis or incapacitating episodes.

2.  The Veteran's service-connected mechanical lower back pain is manifested by forward flexion of 40 degrees, extension of 15 degrees, left lateral flexion of 30 degrees, right lateral flexion of 25 degrees, left lateral rotation of 30 degrees, and right lateral rotation of 30 degrees, with no evidence of ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a disability rating in excess of 20 percent for mechanical lower back pain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the May 2010 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA treatment records are in the file.  The Veteran has at no time referenced outstanding private or other treatment records that he wanted VA to obtain or that he felt were relevant to the claims.  Notably, on his July 2010 NOD, the Veteran indicated that all of his treatment was through VA.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his cervical and lumbar spine in May 2010.  The examiner reviewed the Veteran's VA treatment records and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the May 2010 examination is adequate for determining the disability rating for the Veteran's service-connected degenerative arthritis of the cervical spine and mechanical lower back pain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected neck or low back disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

The Veteran has been assigned a 20 percent evaluation under Diagnostic Code 5242 for his service-connected neck disability and a 20 percent evaluation under Diagnostic Codes 5299-5237 for his service-connected low back disability.  He seeks higher ratings.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claims for increased ratings were filed in March 2010, only the current rating criteria are to be considered and any regulation provisions effective prior to September 26, 2003 are irrelevant for the purposes of these claims.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA spine examination in conjunction with his current increased rating claims in May 2010.  With regard to his cervical spine, the Veteran reported pain rated as 6 out of 10, stiffness particularly when turning his head, and flare ups occurring 2 to 3 times per month.  During his flare ups, the Veteran reported additional pain rated as 10 out of 10, referred headaches, and difficulty putting on his shoes.  He also indicated that he wears a soft collar when sleeping, but denied any physician-prescribed bed rest, surgery, hospitalization, or incapacitating episodes.  Although the Veteran complained of numbness and difficulty holding things, the examiner noted that EMG testing was normal.  The examiner observed a loss of normal cervical lordosis, stiff neck, erect position, and forward positioning, with no redness, swelling, edema, erythremia, or abnormal bony prominences or musculature.  On palpation, the Veteran complained of pain at C4-C5 and C5-C6 with no symptoms of radiculopathy.  The examiner recorded range of motion measurements of 0 to 30 degrees of forward flexion, 0 to 20 degrees of extension, 0 to 25 degrees of left lateral flexion, 0 to 30 degrees of right lateral flexion, 0 to 50 degrees of left lateral rotation, and 0 to 60 degrees of right lateral rotation, with pain at end of each of these measurements.  The combined range of motion was 215 degrees.  Repetitive range of motion did not cause additional limitation of motion, incoordination, instability, pain, weakness, or fatigability.  The examiner also noted that the Veteran did not exhibit any flare ups, muscle atrophy, weakness, paralysis or contracture.  A December 2009 x-ray showed a loss of normal cervical lordosis, minimal degenerative changes with marginal osteophyte formation sclerosis, and mild narrowing of the left C6-C7 neural foramen.  The examiner diagnosed the Veteran with minimal degenerative disc disease of the cervical spine.

With regard to his lumbar spine disability, the Veteran reported flare ups of pain rated as 8 out of 10 if he walks more than two to three blocks, sits for more than 20 minutes, or lays flat.  He denied any paresthesias, dysesthesias, sensory abnormalities, tingling, or numbness, but did report experiencing episodes of positional numbness of his buttocks and legs if sitting for more than 30 minutes.  He also denied the use of any assistive devices, medication, physician-prescribed bed rest, chiropractic manipulation, hospitalization, surgery, or incapacitating episodes.  The examiner observed normal lumbar lordosis and no redness, swelling, edema, scoliosis, or misalignment of the spine.  The Veteran complained of pain on palpation at L4-L5 and L5-S1 with no radiculopathy symptoms.  The examiner recorded range of motion measurements of 0 to 40 degrees of forward flexion, 0 to 15 degrees of extension, 0 to 30 degrees of left lateral flexion, 0 to 25 degrees of right lateral flexion, 0 to 30 degrees of left lateral rotation, and 0 to 30 degrees of right lateral rotation, with pain at end of each of these measurements.  The combined range of motion was 170 degrees.  Repetitive range of motion did not cause additional limitation of motion, incoordination, instability, pain, weakness, or fatigability.  The examiner also noted that the Veteran did not exhibit any flare ups, muscle atrophy, weakness, paralysis or contracture.  A May 2010 x-ray showed mild degenerative changes throughout the spine.  The examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spine.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records for the neck and low back which are consistent with the VA examination findings.

Based on the medical evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for his service-connected degenerative arthritis of the cervical spine.  His forward flexion of the cervical spine is not limited to 15 degrees or less, nor is there any evidence of favorable or unfavorable ankylosis of any part of the spine.  As such, a disability rating in excess of 20 percent based on limitation of motion or ankylosis under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned for the Veteran's cervical spine disability.

Additionally, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for his service-connected mechanical lower back pain.  His forward flexion of the thoracolumbar spine is not limited to 30 degrees or less, nor is there any evidence of favorable or unfavorable ankylosis of any part of the spine.  As such, a disability rating in excess of 20 percent based on limitation of motion or ankylosis under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned for the Veteran's lumbar spine disability.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that there is no indication in the medical evidence of record that the Veteran has experienced any incapacitating episodes as defined in VA regulations for either his neck or low back disability.  The Veteran specifically denied physician-prescribed bed rest to qualify as an incapacitating episode for rating purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).  Thus, an increased rating cannot be assigned under these criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  Although the Veteran has complained of numbness in the upper and lower extremities and difficulty holding things, there is no indication that radiculopathy or any other neurological impairment was ever substantiated by objective clinical evidence, to include nerve testing or evaluation by an appropriate diagnostician.  Notably, the EMG testing of record was normal.  Further, even if the Board were to ignore the lack of objective clinical evidence, there is no indication that the Veteran's complaints rise to the level of mild paralysis, as required for a compensable rating for radiculopathy of the sciatic nerve under Diagnostic Codes 8510-8513 or 8520.  Rather, these complaints appear to be not more than slight in nature.  Thus, an increased evaluation under these criteria cannot be assigned.

With respect to the possibility of assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's neck or low back disabilities, the Board has considered the Veteran's complaints of pain and limitation of motion, particularly during a flare up.  However, there is no objective evidence to support a finding of forward flexion of the cervical spine limited to less than 15 degrees or less, forward flexion of the thoracolumbar spine limited to 30 degrees of less, or ankylosis during a flare up.  Additionally, the only additional functional impairment the Veteran complained of was difficulty bending down to put on his shoes.  As such, the Board finds that additional compensation need not be assigned for the Veteran's neck or low back disabilities under 38 C.F.R. §§ 4.40 or 4.45.  See also DeLuca, supra.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 percent disability ratings throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claims of entitlement to disability ratings in excess of 20 percent for degenerative arthritis of the cervical spine and in excess of 20 percent for mechanical lower back pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected neck and low back disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 percent disability ratings under Diagnostic Codes 5242 and 5299-5237 contemplate his level of symptomatology.  Specifically, the criteria account for all limitation of motion and any symptoms related to degenerative arthritis of the cervical spine and mechanical lower back pain.  The Veteran's complaints of pain, limited range of motion due to pain, and functional limitation are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.

Entitlement to a disability rating in excess of 20 percent for mechanical lower back pain is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased ratings for his service-connected hemorrhoids and residuals of a septoplasty with epistaxis or nosebleeds.

With regard to the Veteran's service-connected hemorrhoids, the Board finds that the September 2008 VA examination is not adequate to render a decision on entitlement to a compensable disability rating for hemorrhoids.  Specifically, the Veteran has asserted and the treatment records indicate that he has experienced bleeding as a result of his hemorrhoids.  However, the September 2008 examiner stated that the Veteran did not have a history of bleeding.  This is in contrast to the Veteran's statements and the VA treatment records dated both before and after the September 2008 examination.  Additionally, a June 2008 colonoscopy found both internal and external hemorrhoids, while the September 2008 examiner only diagnosed the Veteran with external hemorrhoids.  In light of these unexplained discrepancies in the September 2008 VA examiner's report, the Board finds that the examination is not adequate to determine the appropriate disability rating for the Veteran's service-connected hemorrhoids and the claim must be remanded for a new examination.  See Barr, supra.

With regard to the Veteran's serviced-connected nasal disability, at his March 2011 Board hearing, the Veteran testified that he experiences obstruction of both sides of the nasal passage.  However, at his most recent VA examination in March 2009, the Veteran reported no interference with breathing through his nose and the examiner observed no apparent obstruction.  As the Veteran's current reported symptomatology is not reflected in the most recent VA examination, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's residuals of a septoplasty with epistaxis or nosebleeds.  See Green, supra; Schafrath, supra; see also 38 C.F.R. § 3.327(a) (2010).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to increased ratings for hemorrhoids and residuals of a septoplasty with epistaxis or nosebleeds must be remanded for new VA examinations.

Additionally, as these claims are being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, these issues are REMANDED for the following actions:

1.  Copies of VA treatment records from the Pittsburgh VA Medical Center, covering the period from February 2010, to the present, should be obtained and added to the claims folder.

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners in order to determine the current severity of his service-connected hemorrhoids and residuals of a septoplasty with epistaxis or nosebleeds.  The claims folder must be made available to the examiners for review of pertinent documents therein in connection with the examination.  The examination reports must reflect that such a review was conducted.  All indicated studies should be completed.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to increased ratings for hemorrhoids and residuals of a septoplasty with epistaxis or nosebleeds should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


